DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The annular buckle, of claim 4;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims are objected to because of the following informalities:
In claim 1 line 5, the phrase “the tail portion” needs to be replaced with “a tail portion”.
In claim 1 line 12, the phrase “the front end” needs to be replaced with “a front end”.
In claim 1 lines 14-15, the phrase “includes a scooping spoon 21, a connecting tube 22, an” needs to be replaced with “includes a scooping spoon 21 having a spoon cavity, a connecting tube 22, a through hole 212 connecting the connecting tube 22 with the spoon cavity, an”.
In claim 1 line 17, the phrase “tube 22, and penetrates into” needs to be replaced with “tube 22 that penetrates into”.
In claim 1 line 24, the phrase “cavity” needs to be replaced with “spoon cavity”.
In claim 1 line 27, the phrase “a through hole 212” needs to be replaced with “the through hole 212”.
In claim 1 line 30, the phrase “the part of the rotating wheel” needs to be replaced with “a part of the rotating wheel”.
In claim 1 line 34, the phrase “a cavity” needs to be replaced with “the cavity”.
In claim 2 line 2, the phrase “the larger end of” needs to be replaced with “a larger one of the ends of”.
In claim 5 line 3, the phrase “on the shell 11” needs to be replaced with “on the shell 11 in the cavity of the front end of the shell 11”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 3 and the paragraph starting on page 9 line 32 of the specification, it is unclear what structure represents the blade 213 in relation to the edge with a limiting convex ring 214.  Figure 3 shows 213 and 214 pointing at the same structure.  Also, the word “convex” does not appear to be needed.  It is unclear if the intent was to disclose the scooping spoon has an inclined surface with an outer blade edge and an inner edge defining a limiting ring.  If this is the case, the specification needs to provide this explanation and in Figure 3, the arrow with 213 should be amended to point at the outer edge and 214’s line amended to point to the inner edge.
With regards to claim 4 and the paragraph starting on line 4 of page 10 of the specification, it is unclear what structure represents the annular buckle.  Page 10 line 5 of the specification discloses it is an n-shaped structure but there does not appear to be an n-shaped structure in the Figures.  Without knowing what the annular buckle is, all of the functions and relationships associated with the buckle are unclear as well.  A better description of the buckle is needed.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1 line 3, the phrase “a shell 11 with a hollow structure” is unclear.  It is unclear what represents the additional hollow structure of the shell.  It is believed the hollow structure limitation is attempting to further define the shell as being hollow versus the shell having an additional hollow structure.  The phrase should be replaced with “a hollow shell 11”.
With regards to claim 1 lines 20-21, the phrase “a heat insulating mechanism 24 having a sheet structure” is unclear.  It is unclear what represents the additional sheet structure of the mechanism.  It is believed the sheet structure limitation is attempting to further define the mechanism as being a sheet versus the mechanism having an additional sheet structure.  The phrase should be replaced with “a heat insulating sheet 24”.    
With regards to claim 1 lines 31-33, the phrase “the rotating shaft 32 and the scraper 31 have a hollow structure and the scraper 31 is provided with a plurality of discharge ports 311” is unclear for the same reasons above.  The phrase needs to be replaced with “the rotating shaft 32 is hollow and has a feed port 321 and the scraper 31 is hollow is provided with a plurality of discharge ports 311”.
With regards to claim 3, it is unclear what structure represents the blade 213 in relation to the edge with a limiting convex ring 214.  Figure 3 shows 213 and 214 pointing at the same structure.  Also, the word “convex” does not appear to be needed.  It is unclear if the intent was to disclose the scooping spoon has an inclined surface with an outer blade edge and an inner edge defining a limiting ring.  If this is the case, in Figure 3, the arrow with 213 should be amended to point at the outer edge and 214’s line amended to point to the inner edge.
Claim 3 recites the limitation "the inner cavity" on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Is this cavity the spoon cavity?
With regards to claim 3, if 213 inclines toward the inner cavity, it extends inwardly.  If the blade 213 extends inwardly, how the ring 214 extend inwardly?  214 is believed to be the inner edge which cannot extend inwardly as it does not extend into the spoon cavity.  Again, it is believed that the surface has an outer blade edge and an inner ring defining edge where the surface inclines inwardly from the blade edge to the ring edge.  
With regards to claim 4, it is unclear what structure represents the annular buckle.  Page 10 line 5 of the specification discloses it is an n-shaped structure but there does not appear to be an n-shaped structure in the Figures.  Without knowing what the annular buckle is, all of the functions and relationships of claim 4 are unclear as well.
Allowable Subject Matter
Claims 1-3 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims
It is to be noted that claim 4 has not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
14 April 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724